[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JUL 11, 2006
                                No. 04-13380                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 94-06003-CR-DTKH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

JOHN C. GEORGE,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (July 11, 2006)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     John C. George, Jr., a federal prisoner proceeding pro se, appeals the district
court’s denial of his motion to recall the court’s amended criminal judgment under

Fed.R.Civ.P. 60(b). We affirm.

      In 1994, George and numerous others were convicted of conspiracy to

possess with intent to distribute crack and possession with intent to distribute

crack, in violation of 21 U.S.C. §§ 846 and 841, and engaging in a Continuing

Criminal Enterprise, in violation of 21 U.S.C. § 848. In 1996, the court sentenced

George to concurrent terms of life imprisonment.

      George directly appealed the convictions to this court, arguing, inter alia,

that the convictions for CCE and conspiracy violated the Double Jeopardy Clause.

The court held that the district court committed reversible error in convicting

George of both a CCE and conspiracy, vacated the conspiracy conviction, and

remanded for the entry of an amended judgment reflecting the merger of the

conspiracy conviction into the CCE conviction and for any necessary further

proceedings.

      On remand, the district court scheduled a resentencing hearing, which it later

cancelled without objection. In 1998, the court entered an order amending its prior

judgment to reflect the merger of the conspiracy and CCE counts, but did not alter

any other part of the prior judgment or the sentences.

      George did not directly appeal the amended judgment. Instead, George filed



                                           2
a motion to vacate under 28 U.S.C. § 2255, which the district court denied on the

merits in 2000. Thereafter, George filed several motions challenging his life

sentences. The district court denied these motions, and George did not appeal.

       In 2004, George filed the present pro se motion to “recall” the amended

criminal judgment, citing Fed.R.Civ.P. 60(b) in support of his request. George

argued that the district court erred in failing to vacate his conspiracy conviction

and in cancelling his resentencing hearing. The district court summarily denied the

motion. George now appeals.

       We review issues of subject matter jurisdiction de novo. Brown v. Snow,

440 F.3d 1259, 1262 (11th Cir. 2006).

       George is not entitled to relief under any construction of his Rule 60(b)

motion.1 First, George’s motion cannot be construed as a direct appeal of the

amended judgment of his convictions and sentences, as it was not filed within 10

days from the entry of judgment. Fed.R.App.P. 4(b).

       Second, to the extent that George was attempting to challenge his underlying

criminal judgment in a collateral manner, the district court had no jurisdiction to

consider a second or successive § 2255 motion without leave from this court. See




       1
         We liberally construe pro se pleadings. Tannenbaum v. United States, 148 F.3d 1262,
1263 (11th Cir. 1998).

                                             3
28 U.S.C. § 2255.2

       Finally, George relies on Fed.R.Civ.P. 60(b) as the basis for his motion. The

Federal Rules of Civil Procedure, however, “govern the procedure in the United

States district courts in all suits of a civil nature . . . .” Fed.R.Civ.P. 1. While Rule

60(b) provides for relief from a final judgment, see Fed.R.Civ.P. 60(b), it does not

provide for relief from a judgment in a criminal case. United States v. Fair, 326

F.3d 1317, 1318 (11th Cir. 2003); United States v. Mosavi, 138 F.3d 1365, 1366

(11th Cir. 1998) (addressing a challenge to a criminal forfeiture). Therefore, the

district court did not have subject-matter jurisdiction to grant George’s Rule 60(b)

motion.

       Accordingly, we construe the district court’s denial of the motion as a

dismissal, Cani v. United States, 331 F.3d 1210, 1216 (11th Cir. 2003), and

AFFIRM.




       2
        Because George’s Rule 60(b) motion is not seeking reconsideration of the order denying
habeas corpus relief on a non-merits ground, the Supreme Court’s decision in Gonzalez v. Crosby,
545 U.S. __, 125 S.Ct. 2641, 162 L.Ed.2d 480 (2005), is not implicated here.

                                               4